Citation Nr: 0115586	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for laxness of the 
medial and lateral collateral ligaments of the right knee, 
residuals of excision of the medial meniscus (right knee 
disability), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability as secondary to the service-connected disability 
of the right knee.

3.  Entitlement to service connection for a right foot 
disability as secondary to the service-connected disability 
of the right knee.

4.  Entitlement to service connection for a diabetes mellitus 
as secondary to the service-connected disability of the right 
knee.








REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1958 to September 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO continued a 10 percent evaluation for the veteran's 
service-connected right knee disability and denied his claims 
of entitlement to service connection for a left knee 
disability, a right foot disability, and diabetes mellitus, 
all as secondary to the service-connected right knee 
disability.  

The veteran provided oral testimony before the undersigned 
Board Member sitting at the RO in April 2001, a transcript of 
which has been associated with the evidence of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub. nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the evidence of record discloses that 
in November 1999 the VA examiners recorded that the veteran's 
claims file had not been made available for review in 
conjunction with the examinations.

The fact that the November 1999 VA examinations were 
conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2000) ("It is 
...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes in to 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Further, with respect to the service-connected right knee 
disability, the Board notes that the RO has rated it under 
diagnostic code 5259, referable to symptomatic removal of 
semilunar cartilage.  However the diagnostic codes 5260 and 
5261 referable for limitation of flexion and extension are 
also applicable.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The November 1999 VA examination, while partially 
informative, does not adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, supra.


Therefore, the Board is of the opinion that the veteran 
should be afforded comprehensive VA examinations wherein his 
claims has been made available to the examiners for review, 
and he should be given the opportunity to submit additional 
evidence in support of all his claims.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
diabetes mellitus, bilateral knee and 
right foot disorders.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special orthopedic  examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
who has not previously examined the 
veteran for the purpose of ascertaining 
whether any left knee and/or right foot 
disorder(s) found on examination is/are 
secondary to his service-connected right 
knee disability or a direct causal basis 
or on the basis of aggravation, and the 
extent of severity of his service-
connected right knee disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.



As to the service-connected right knee 
disability, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
service-connected right knee disability, 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does the service-connected right knee 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the right 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right knee 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the right knee disability, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so state.

With respect to any left knee and/or 
right foot disorder(s) which may be 
present, the examiner must address the 
following medical issues:

(a) Does the veteran have a left knee 
and/or right foot disorder(s), and if so, 
what are they?

(b) Is/are any left knee and/or right 
foot disorder(s) causally related to the 
service-connected right knee disability?

(c) If no such causal relationship is 
determined to exist, the examiner must 
ascertain whether the service-connected 
right knee disability aggravates any left 
knee and/or right foot disorder(s) which 
may be present, and if such aggravation 
is determined to be present, the examiner 
must address the following medical 
issues:

(1) The baseline manifestations which are 
due to the effects of any left knee 
and/or right foot disorder(s) determined 
to be present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right knee disability based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any left knee and or right foot 
disorder(s) determined to be present are 
proximately due to the service-connected 
right knee disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO should arrange for a VA 
special endocrinological examination of 
the veteran by a specialist in 
endocrinology or other appropriate, 
available medical specialist for the 
purpose of ascertaining whether diabetes 
mellitus is secondary to the veteran's 
service-connected right knee disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have diabetes 
mellitus?


(b) If so, is the diabetes mellitus 
secondary to any medications taken by the 
veteran for his service-connected right 
knee disability?

(c) If there is no direct causal 
relationship, the examiner must express 
an opinion as to whether the service-
connected right knee disability 
aggravates diabetes mellitus, and if such 
aggravation is determined to be present, 
the examiner must respond to the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of diabetes mellitus 
determined to be present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right knee disability based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of diabetes mellitus are proximately due 
to the service-connected right knee 
disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for left knee and 
right foot disorders and diabetes 
mellitus as secondary to the service-
connected right knee disability.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.310(a) (2000; Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO 
should also readjudicate the claim of 
entitlement to an increased evaluation 
for the right knee disability.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluation.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


